FORM 10-KSB U.S. SECURITIES AND EXCHANGE COMMISSION Washington, DC (Mark one) T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended: November 30, 2007 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-31555 BAB, Inc. (Name of small business issuer in its charter) Delaware 36-4389547 (State or other jurisdiction of incorporation) (IRS Employer or organization Identification No.) 500 Lake Cook Road, Suite 475 Deerfield, Illinois 60015 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (847) 948-7520 Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the small business issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. TYes £No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of small business issuer’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. T State issuer's revenues for its most recent fiscal year: $3,994,899 The aggregate market value of the voting stock held by nonaffiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of a specified date within the past 60 days: $3,267,624 based on 3,630,693 shares held by nonaffiliates as of February 4, 2008; Closing price ($.90) for said shares in the NASDAQ OTC Bulletin Board as of such date. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 7,263,508shares of Common Stock, as of February 4, 2008. Transitional
